Election/Restrictions
Restriction requirement dated 05/05/2022 is withdrawn after further consideration.

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s)1-20 is(are) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 9 and  recites computer-implemented functions including, among other limitations, “generate a refined Bokeh image”.

Applicant(s) is/are respectfully reminded, for computer-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
As an initial matter, the Examiner notes that claim(s) 1 and 9  is(are) an originally-filed claim. However, originally-filed claim(s) 1 and 9 does(do) not disclose how the “generate a refined Bokeh image”  is accomplished and so does not provide the necessary written description support for pending claims 1 and 9. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). That is to say, originally-filed claims 1 and 9 itself(themselves) does(do) not provide an algorithm that performs the function generate a refined Bokeh image” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Furthermore, Applicant’s specification does not describe an algorithm that performs the function “generate a refined Bokeh image” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “As shown in FIGURE 5, the confidence map 214 is concatenated in the middle of the convolutional layers 504 of the encoder network 502. The output of the DoF network 230 is the refined Bokeh image 232.” Spec. [0061]. However, such disclosure is only a drawing illustration,  not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).
Therefore, because an algorithm for the function “generate a refined Bokeh image” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claims 1 and 9 are rejected for lack of written description.
Dependent claims 2-8, 10-16 fail to cure this deficiency of independent claim “generate a refined Bokeh image” (set forth directly above) and are rejected accordingly.
Dependent claims  6 and 14 also recites the following additional functions: “to concatenate the confidence map in a middle portion of the convolutional layers of the encoder network”. The Examiner finds that Applicant’s disclosure does not describe an algorithm(s) that performs these additional functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses ““As shown in FIGURE 5, the confidence map 214 is concatenated in the middle of the convolutional layers 504 of the encoder network 502”, Spec[0061]. However, such disclosure is just a statement, not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For these additional reasons, dependent claim 6 and 14 is further rejected for lack of written description for “to concatenate the confidence map in a middle portion of the convolutional layers of the encoder network”.

Claims 17-20 contain language similar to claims 1-16 as discussed in the preceding paragraphs, because they are supposed to describe the process to train neural network to deliver the functionality in the method of claims 1-8. In addition, there is no description of how the training is executed. For example, it is disclosed “For each iteration of the training process, the electronic device 101 calculates losses using a disparity loss function 620. The disparity loss function 620 determines the end point error (EPE) for that iteration between the ground truth disparity map 613 and the predicted disparity map 212. The disparity loss function 620 helps guide updating of weights for the disparity network 210”, Spec. [0069]. However, there is no algorithm to construct such a “the end point error”  and no algorithm to “guide updating of weights for the disparity network”, therefore there is  not  sufficient detail disclosed such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter,  and claims 1-20 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
	

2.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-16 recite, among other limitations, “the second CNN uses the confidence map, the disparity map, and the reference images to generate the refined Bokeh image”. However, those limitations were not described in the specification in such a way as to enable one skilled in the art to use the claimed invention.  The wand factors analysis is as following.
(A) The breadth of the claims.  
The claims involve steps to train/use  two CNN to generate refined bokeh image.  
 (B) The nature of the invention.
n/a
 (C) The state of the prior art.
The state of the art  of using CNN to generate bokeh image is well summarized in prior art of Ignatov. It discloses various ways to construct bokeh image (Ibokeh  ) from the original image (Iorig), as shown in  4.2 and 4.7. 
In particular, prior art of Purohit has disclosed  a network structure that  original image is blur-filtered with help of feature map through self-supervised  training ( Fig. 2; equation (1) ; and section 2).
 (D) The level of one of ordinary skill;
	An ordinary skill in the art would have recognized that using CNN to generate/refine bokeh image is not a conventional practice, and algorithms to construct the layers, cost/loss functions, convolution/de-convolution output in each layer shown with drawings, etc are essential to understand/use related inventions.
 (E) The level of predictability in the art;
n/a
 (F) The amount of direction provided by the inventor;
Only parts of the drawings are provided.  Essential algorithm relates to the invention is not disclosed. 
 (G) The existence of working examples; and
Only result drawings are provided.   No working examples are available.
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
n/a
	Claims 17-20 contain language similar to claims 1-16 as discussed in the preceding paragraphs, because they are supposed to describe the process to train neural network to deliver the functionality in the method of claims 1-8. They are rejected for fail to comply to enablement requirement for reasons similar to the above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661